The plaintiff first named, an employee of a tenant in the building leased and controlled *566by the appealing defendant, entered a passenger elevator on the tenth floor for the purpose of descending to the street. The elevator descended with such speed that it passed the ground floor and struck the bumpers, four feet below, from which it rebounded, throwing her and injuring her seriously. The action was brought by her and her husband •— she to recover for the injuries sustained and he to recover for expenses and loss of services. Appeal from order setting aside verdict in favor of defendant Mesfree Realty Corporation. Order setting aside the verdict unanimously affirmed, with costs. The doctrine of res ipsa loquitur applies and the verdict in favor of the defendant, appellant, was properly set aside and a new trial granted, because of the erroneous instruction to the jury that the doctrine does not apply. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.